Citation Nr: 0016708	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors and Dependents Education 
assistance pursuant to 38 U.S.C.A. Chapter 35.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to June 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO.  



FINDING OF FACT

The appellant's claim of service connection for the cause of 
the veteran's death is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant contends that service connection 
for the cause of the veteran's death is warranted because the 
service-connected schizophrenia had caused a serious drug 
problem that contributed to his demise.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Only when that initial burden has been 
met does the duty of the Secretary to assist such a claimant 
in developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a question of medical diagnosis or causation, 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000; 38 C.F.R. § 3.312 
(1999).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Furthermore, VA may pay dependency and indemnity compensation 
to a veteran's survivors based on death from substance abuse 
caused by service-connected disability under 38 C.F.R. § 
3.310(a) (1999).  See VAOPGCPREC 7-99 (June 9, 1999).  The 
Board notes that 38 C.F.R. § 1110 does not preclude an award 
of secondary service connection for disability due to alcohol 
and drug abuse, but only payment of compensation.  See Barela 
v. West, 11 Vet. App. 280, 283 (1998).  A disability which is 
the proximate result of a service- connected disease or 
injury shall be service connected. 38 C.F.R § 3.310 (1999).  

A careful review of the record reflects that the veteran died 
in August 1992.  At that time, he was service connected for 
chronic schizophrenia, rated as 100 percent disabling, 
effective on January 17, 1990.  

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was that of coronary artery 
atherosclerosis (stress related) and atherosclerotic 
cardiovascular disease.  Other significant conditions 
contributing to the veteran's death  were identified as being 
"[c]linical [d]rug [a]buse [h]istory."  

The post-service VA medical records show that the veteran had 
been treated for service-connected schizophrenia and drug 
abuse.  In particular, a February 1974 VA psychiatric 
examination contained a diagnosis of schizophrenic reaction, 
catatonic type, chronic in partial remission, associated with 
morphine addiction.  In addition, other VA medical records 
discuss the veteran's drug addiction in conjunction with the 
service-connected schizophrenia.  

Although in no way conclusive, the Board finds that the 
statements tending to associate the veteran's drug addiction 
to his service-connected schizophrenia provide the 
plausibility necessary to establish a well-grounded claim.  
Furthermore, it is clearly suggested by the medical evidence 
that the veteran's history of drug abuse was a significant 
condition leading to the veteran's death.  Thus, in light of 
the Court's holding in Barela v. West, 11 Vet. App. 280 
(1998) and VAOPGCPREC 7-99, the Board finds that the 
appellant's claim is well grounded.  



ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal to this extent 
is allowed, subject to further action, as discussed 
hereinbelow.  





REMAND

In order to fulfill VA's duty to assist, the RO should obtain 
all outstanding medical records concerning treatment rendered 
the veteran for his service-connected schizophrenia and the 
demonstrated substance abuse.  This should include any 
terminal hospital reports.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp 2000).  

As the claim for education assistance is dependent on the 
outcome of the cause of death claim, consideration of that 
issue should be deferred until the cause of death claim is 
finally resolved.  

In light of the foregoing, the Board REMANDS the case to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his schizophrenia and the drug 
addiction prior to his demise.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request.  A VA clinical 
should be obtained in this regard.  All 
the medical records should be associated 
with the claims folder.  

2.  Following completion of the 
development requested hereinabove, the RO 
should once again review the pending 
claims.  All indicated development should 
taken in this regard.  Due consideration 
should be given to the pertinent law and 
regulations, and the indicated Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant need take no action until he is further 
informed, but he may furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

